779 N.W.2d 91 (2010)
Curtis Lee NEWELL, Plaintiff-Appellee,
v.
Chad ALLAN, Defendant-Appellant, and
Brent Miles and County of Oakland, Defendants.
Docket No. 139766. COA No. 285086.
Supreme Court of Michigan.
March 11, 2010.

Order
On order of the Court, the application for leave to appeal the July 2, 2009 judgment of the Court of Appeals is considered, and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE that part of the judgment of the Court of Appeals that reversed in part the summary disposition order of the Oakland Circuit Court. There was sufficient information in the search warrant affidavit to establish probable cause to issue the warrant even if the allegedly false statements are excluded. Because the warrant was therefore valid, see Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978), and People v. Reid, 420 Mich. 326, 362 N.W.2d 655 (1984), in this case, the Court of Appeals erred in reversing the trial court's dismissal of the false arrest/false imprisonment claim against defendant Allan.